PER CURIAM:
Joseph A. Daniels appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we deny Daniels’ motions to appoint counsel, for a jury trial, and for a physical examination, and affirm for the reasons stated by the district court. Daniels v. Caldwell, No. 3:11-cv-00461-REP, 2013 WL 6713129 (E.D.Va. Dec. 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
' AFFIRMED.